            Case 2:19-cr-00035-RAJ Document 282 Filed 06/02/20 Page 1 of 1




 1                                                         The Honorable Richard A. Jones
 2
 3
 4
 5                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 6
                                   AT SEATTLE
 7
      UNITED STATES OF AMERICA,                       NO. CR19-035RAJ
 8
                            Plaintiff,
 9
                                                      ORDER ON DEFENDANT’S
10
                                                      MOTION FOR RECONSIDERATION
                       v.
11
      RHETT IRONS,
12
13                          Defendant.
14
15         THIS MATTER comes before the Court on Defendant Rhett Irons’ Motion to
16 Reconsider Order Denying Motion to Modify Bond Condition. Dkt. 279. Having
17 considered the Motion, the Government’s Response, Defendant’s Reply, and the files and
18 pleadings herein,
19         IT IS ORDERED that Defendant Rhett Irons’ Motion to Reconsider Order
20 Denying Motion to Modify Bond Condition to permit contact with witness Deanna West
21 (Dkt. 279) is GRANTED IN PART. Mr. Irons’ family is permitted to have contact with
22 Ms. West in order to facilitate with custody arrangements and so that she may have
23 contact with his children.
24         DATED this 2nd day of June, 2020.
25
26
27
                                                   A
                                                   The Honorable Richard A. Jones
28                                                 United States District Judge

     ORDER ON DEFENDANT’S
     MOTION FOR RECONSIDERATION - 1
